Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
Nine sheets for formal drawings were filed September 18, 2019 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Claim Objections
The claims are objected to for the following reasons(s):
Regarding claim 2, there should be a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tekolste et al. (US 2018/0113313 A1).
Regarding claims 1 and 9, Tekolste discloses a lightguide comprising: a volume of optically transparent material (212 in Fig. 2); an incoupler (220) carried by the volume of optically transparent material; and an outcoupler (240) carried by the volume of optically transparent material, wherein the outcoupler (see Fig. 5) comprises: a set of ridges (510) having: a grating period; a duty cycle; and a modulation height (ridges 510 have a width “w”, period “D” and height “h”; see paragraph 0044), wherein the duty cycle and the modulation height are both selected to provide: a second order diffraction efficiency for the outcoupler that is less than or equal to a first target value (paragraph 0045 discloses it being desirable to minimize second order reflection, which necessarily means the diffraction efficiency must be lower or equal to a first target value); and a first order diffraction efficiency for the outcoupler that is sub-maximal and greater than or equal to a second target value (paragraph 0047 discloses a low second order reflection while having a “reasonably high” first order reflection, which necessarily means the first order diffraction efficiency is sub-maximal and greater than or equal to a second target value).  
Regarding claims 4 and 11, Tekolste discloses the first target value is a minimum value for the second order diffraction efficiency of the outcoupler, and wherein the duty cycle and the modulation height are both selected to provide a second order diffraction efficiency for the outcoupler that is equal to the first target value in paragraph 0045.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5-8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tekolste et al. (US 2018/0113313 A1).
Regarding claims 2, 10 and 16, Tekolste further discloses the outcoupler being operative to outcouple a red wavelength, a green wavelength and a blue wavelength in 
Regarding claims 3, 6, 7 and 13, Tekolste teaches the claimed invention except for specifically stating the wavelengths, grating period, duty cycle and height.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed characteristics, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 5 and 12, Tekolste further discloses the outcoupler being operative to outcouple a red wavelength, a green wavelength and a blue wavelength in paragraph 0031.  Tekolste teaches the claimed invention except for specifically stating the outcoupler having the specified second order diffraction efficiency and first order diffraction efficiency for each of the red, green and blue wavelengths.  However, one of ordinary skill in the art at the time of the invention would have found it obvious to arrive at the specified second order diffraction efficiency and first order diffraction efficiency for each of the red, green and blue wavelengths in order to reduce the degradation of the light to the viewer.
Regarding claims 8, 14, 15 and 17-20, Tekolste further discloses the outcoupler minimizing second order reflection in order to compensate for a waveguide that is not 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 22, 2022